DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 (Figures 12-16) in the reply filed on 11/22/2021 is acknowledged.
Claims 8 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/21/2020 and 04/11/2019 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rockrohr (U.S. Pub. No. 2018/0028271) in view of Marczyk et al., hereinafter “Marczyk” (U.S. Pub. No. 2016/0066982), cited in IDS filed 07/21/20.
Regarding claim 18, Rockrohr discloses a surgical instrument (see Figure 1C), comprising:
a housing 205 (see Figures 2, 4);
a shaft 10 (see Figure 1C, 3-4) extending distally from the housing;
an end effector assembly 20 (see Figure 1C) extending distally from the shaft; and
an articulation assembly disposed within the housing (see Figures 2-3 and 10), the articulation assembly configured to articulate the end effector assembly relative to the housing via a plurality of articulation cables 380 extending through the shaft (see 300 (see Figures 4-10 and paragraph [0048]) disposed within the housing, each lead screw assembly of the plurality of lead screw assemblies including:
a lead screw 340 and a collar 360 (see Figures 5-10) operably engaged about the lead screw such that rotation of the lead screw translates the collar about the lead screw (see paragraph [0062]; rotation of drive screw 340 causes translation of drive nut 350 which corresponds to translation of follower 360 and drive member 380), wherein one of the articulation cables 380 of the plurality of articulation cables is operably coupled to the collar such that proximal movement of the collar about the lead screw tensions the articulation cable (Id.) and such that distal movement of the collar about the lead screw de-tensions the articulation cable (see paragraph [0067]),
wherein the lead screw 340 is selectively movable proximally within the housing 205, thereby urging the collar 360 proximally to increase tension on the articulation cable (see paragraphs [0066]-[0067]).
	However, Rockrohr does not disclose the shaft including an articulating section.
	In the same field of art, namely surgical instruments with end effectors, Marczyk teaches a shaft including an articulating section 18 (see Figure 1 and paragraph [0056]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Rockrohr with an articulating section, as taught by Marczyk, in order to facilitate moving the device through tortuous anatomy of a natural lumen (see Marczyk; paragraph [0016]). 
Allowable Subject Matter
Claims 1-7, 9-15, and 17 are allowed.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination teaches or renders obvious a surgical instrument including, inter alia, an articulation assembly including a lead screw assembly including a first lead screw, a first collar, and a first articulation cable, wherein the first lead screw is rotatable such that the first collar translates about the first lead screw to tension or de-tension the first articulation cable, the first lead screw defining a distal dock end that is rotatably received within a second base assembly, and a first set screw threadingly engaged within the second base assembly and operably coupled to the distal dock end of the first lead screw such that proximal rotational driving of the first set screw relative to the second base assembly urges the first lead screw proximally, thereby urging the first collar proximally to increase tension of on the first articulation cable, as in claims 1 and 9, or a surgical instrument including, inter alia, an articulation assembly including a plurality of lead assemblies within a housing, wherein each of the plurality of lead screw assemblies includes a lead screw, a collar, and an articulation cable, wherein the lead screw is rotatable such that the collar translates about the lead screw to tension or de-tension the articulation cable, and each of the plurality of lead screw assemblies further includes a set screw operably coupled to the lead screw, wherein the set screw is selectively advanceable to thereby move the lead screw proximally within the housing to urge the collar proximally and increase tension of the articulation cable, as in claim 19.   The closest prior art of record Rockrohr (U.S. Pub. No. 2018/0028271) discloses the device substantially as claimed, as discussed above, but it would not have been obvious to one of ordinary skill in the art to modify Rockrohr to have a set screw capable of moving the lead screw proximally and increasing tension of the articulation cable, since Rockrohr already teaches a mechanism that increases the tension on the articulation cable, or prevents the articulation cable from losing tension and going slack (see paragraphs [0061], [0063]-[0064]), and it would not have occurred to a skilled artisan to substitute a set screw for the mechanism in Rockrohr.  Furthermore, Lambrecht et al. (U.S. Pub. No. 2019/0307522) teaches in paragraph [0038] a set screw (clamping screw) that maintains a desired cable tensioning wrapped around input spindles by being clamped or locked in place on the axle of the input spindle, e.g., by tightening a clamping screw, but does not teach the set screw being selectively advanceable to move a lead screw and collar proximally to increase tension on the cable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771